UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7432 E. Tierra Buena Lane Suite 102 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (877) 659-6007 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 8, 2014, was 40,737,560, not including 435,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative andQualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II – Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. DefaultsUpon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 36 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS Condensed Consolidated Balance Sheets (Unaudited) June 30, 2014 December 31, 2013 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $952 as of June 30, 2014 and December 31, 2013 Other receivable - Prepaid loan costs Prepaid expenses, other Deposits on inventory Inventory Finished goods Finished goods in transit - Finished goods on consignment Total current assets Property and equipment: Fixed assets, net of accumulated depreciation of $75,019 and $41,931 as of June 30, 2014 and December 31, 2013 Website, net of accumulated amortization of $21,698 and $18,226 as of June 30, 2014 and December 31, 2013 Patent, net of accumulation amortization of $4,122 and $3,547 as of June 30, 2014 and December 31, 2013 Total property and equipment Other assets: Prepaid loan costs, net of current portion Rent security deposit - Utility deposit - Total other assets - Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued payroll expenses Accrued interest Related Unrelated Notes payable Related - Unrelated - Total current liabilities Long-term liabilities: Convertible senior secured debentures, net of discount Of $1,604,390 at June 30, 2014 and $0 at December 31, 2013 - Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; issued and outstanding of 40,737,560 and 37,274,292 at June 30, 2014 and December 31, 2013 Common stock owed but not issued: 435,000 and 2,855,979 at June 30, 2014 and December 31, 2013 Paid in capital Accumulated deficit ( 9,472,336 ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS Condensed Consolidated Statement of Operations (Unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Revenues $ Cost of sales Gross profit Depreciation and amortization General and administrative expenses Loss from operations ) Other income (expense): Interest income - - Interest expense ) Loss before income tax ) Provision for income tax expense - Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $
